Case: 1:20-cv-01802 Document #: 1 Filed: 03/16/20 Page 1 of 6 PagelD #:1 He

IN THE UNITED STATES DISTRIGFYED
COURT MAR 16 2nd

FOR THE NORTHERN DISTRICT OF ILLIN@H& U's DISTRICT COURT

Benjamin Williams, }
Plaintiff } 1:20-cv-01802
“ttle Caesars Corpora Judge Sara L. Ellis
ittle Caesars Corporation .- *
Pe Defendant , Magistrate Jeffrey Cummings

COMPLAINT OF EMPLOYMENT DISCRIMINATION

Count !

1. This is an action for employment discrimination.
2. The plaintiff is of the county of cook in the state of Illinois.

3. The defendant is, Little Caesars Corporation whose street address is,

2211 Woodward ave. Detroit, MI 48201.

4. The plaintiff was employed by the defendant at 1406 W 47" street Chicago, IL 60609 Cook
County.

5. The plaintiff was employed but is no longer employed by the defendant.

6. The defendant discriminated against the plaintiff on or about, or beginning on or about,
February 10, 2019.

7. The defendant is not a federal governmental agency, and the plaintiff has a charge against
the defendant asserting the acts of discrimination indicated in this complaint with any of the
following government agencies: the United States Equal Employment Opportunity
Commission, on or about August 1, 2019. Charges were filed with an agency indicated above,
a copy of the charge is attached.

8. The United States Equal Employment Opportunity Commission has issued

A Notice of Right to Sue, which was received by the plaintiff on

January 30, 2020 a copy of which Notice is attached to this complaint.

9. The defendant discriminated against the plaintiff because of the plaintiff’s Color (Title VII
of the Civil Rights Act of 1964 and 42 U.S.C. §1981). and Race (Title VII of the Civil Rights Act
of 1964 and 42 U.S.C. §1981). As well as Religion (Title VII of the Civil Rights Act of 1964).
Case: 1:20-cv-01802 Document #: 1 Filed: 03/16/20 Page 2 of 6 PagelD #:2

10. The defendant made false representation of the plaintiff character during employment
and termination procedures.

11, The defendant committed a tortuous act in the manner of libel and slander against the
defendant during the investigation procedure and too current employees of LCE.

12. The defendant failed to promote the plaintiff and terminated the plaintiff's employment.
The defendant failed to stop harassment and retaliated against the plaintiff because the
plaintiff did something to assert rights protected by the laws identified in paragraphs 9
13. The facts supporting the plaintiff's claim of discrimination are as follows:

e Defendant retaliated for plaintiff making claims of harassment and discrimination starting
2/10/2019 all the way through August 16, 2019.

o Defendant representatives (managers, supervisors) created write ups bearing false
representations and allegation in retaliation for plaintiff reporting adverse actions
against him.

© Defendant open an investigation into plaintiff hiring in retaliation for email asking the
defendant to stop discrimination

© Defendant open an investigation into plaintiff decision to use a manager trainee to
purchase change.

e Defendant failed to investigate plaintiffs allegations of harassment and discrimination in training
based on race.

© Plaintiff contacted corporate HR about discrimination and it was not investigated in turn
it was turned into an investigation against him

e Defendant terminated plaintiff wife in retaliation of abuse report.

e Defendant threaten to terminate plaintiff after allegations was made on 2/14/2019

e Defendants placed plaintiff in position to fail and then made false representation, slander and
libel tortuous acts of plaintiff and character

e Plaintiff was treated differently from Hispanics in management

14. Plaintiff was discharged after EEOC filing and several emails to corporate management.
Defendant justifies discharged by policy abuse. The discharge is evidence of discrimination
based on Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981). and Race (Title
VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981). Defendant says using a manager
trainee violates banking policy and cash handling procedures and is a terminable offense by
all employees. (a) Defendant was aware of the sharing of safe code by a Hispanic manage,
Hispanic manager trainee and Hispanic manager terminated and did not investigate it under
the above mention policy and therefore discriminated in violation of title 7 when it
investigated African American plaintiff and terminated him. (b) Defendant also retaliated for
plaintiff asking the defendant to stop harassing and discriminating against him in applying
policies. (c) Defendant Knowingly Violated Title VII and use tortuous acts of slander and libel
to cover it up.

15. THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
Direct the defendant to grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive damages,
Case: 1:20-cv-01802 Document #: 1 Filed: 03/16/20 Page 3 of 6 PagelD #:3

prejudgment interest, post-judgment interest, and costs, including reasonable attorney fees
and expert witness fees. Grant such other relief as the Court may find appropriate

 

Count Il

1. This is an action for employment discrimination.
2. The plaintiff is of the county of cook in the state of Illinois.

3. The defendant is, Little Caesars Corporation whose street address is,

2211 Woodward ave. Detroit, MI 48201.

4. The plaintiff was employed by the defendant at 1406 W 47" street Chicago, IL 60609 Cook
County.

5. The plaintiff was employed but is no longer employed by the defendant.

6. The defendant discriminated against the plaintiff on or about, or beginning on or about,
February 10, 2019.

7. The defendant is not a federal governmental agency, and the plaintiff has a charge against
the defendant asserting the acts of discrimination indicated in this complaint with any of the
following government agencies: the United States Equal Employment Opportunity
Commission, on or about August 1, 2019. Charges were filed with an agency indicated above,
a copy of the charge is attached.

8. Defendant agreed that plaintiff would have certain privileges pertaining to the observance
of his religion. Plaintiff is an ordained minister and have clergy duties to perform for religious
reasons. (a) Plaintiff and Supervisor along with GM reached an agreement where defendant
schedule would not interfere with plaintiffs religious duties on Friday nights and Sunday
mornings and occasionally for to perform Wednesday sermons, weddings and funerals. (b)
Agreement was breech and religious practices was obstructing when GM continually
scheduled plaintiff to work hours past 6pm on Fridays and Sunday mornings. (c) Religion
obstruction occurred when defendant scheduled plaintiff on a day he was supposed to
perform an Eulogy and fail to send him relief.

9. THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
Direct the defendant to grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive damages,
prejudgment interest, post-judgment interest, and costs, including reasonable attorney fees
and expert witness fees. Grant such other relief as the Court may find appropriate

 

Count Ill

1. This is an action for the torts of slander and libel.
2. The plaintiff is of the county of cook in the state of Illinois.

3. The defendant is, Little Caesars Corporation whose street address is,
Case: 1:20-cv-01802 Document #: 1 Filed: 03/16/20 Page 4 of 6 PagelD #:4

2211 Woodward ave. Detroit, MI 48201.

4. The plaintiff was employed by the defendant at 1406 W 47" street Chicago, IL 60609
Cook County.

5. The plaintiff was employed but is no longer employed by the defendant

6. Defendant committed slander when Supervisor Jessica Green made false statements
to other colleagues and plaintiffs coworkers about the Plaintiff

7. Defendant made statements about the status of plaintiff employment to plaintiff’s
coworkers and carried on in a slanderous way about plaintiff

8. Defendant committed libel when it chose to use defamation in the investigations
rather than present a defense of facts

9. THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff

10. Direct the defendant to grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive damages,
prejudgment interest, post-judgment interest, and costs, including reasonable
attorney fees and expert witness fees. Grant such other relief as the Court may find
appropriate

 

~

ba BAG

intiff’s signature)

 

Benjamin Williams
5345 W Ferdinand
Chicago, IL 60644

(773) 490-2606

Date: 3- [6 7 Xt 2d
Case: 1:20-cv-01802 Document #: 1 Filed: 03/16/20 Page 5 of 6 PagelD #:5

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: ora ¥lles) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA

Statement and other information before completing this form.
EEOC 440-2019-06761

 

 

Illinois Department Of Human Rights and EEOC
State or local Agency, ifany

 

 

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

Mr. Benjamin T Williams (773) 490-2606 1980

 

 

 

Street Address City, State and ZIP Code

P.O. Box 24922, CHICAGO, IL 60624

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
LITTLE CAESARS 501+ (847) 368-1852
Street Address City, State and ZIP Code

1921-B Rohlwing RD, ROLLING MEADOWS, IL 60008

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR [| SEX RELIGION [| NATIONAL ORIGIN 01-07-2019 08-24-2019
RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additiona/ paper is needed, attach extra sheet(s}):
| was hired by Respondent on or about January 7, 2019, as an Assistant Store Manager. During my
employment, | was subjected to different terms and conditions of employment than my non-Black co-
workers including, but not limited to, training, store closing criteria, time and attendance, and discipline.
| was also denied a religious accommodation. | complained to Respondent to no avail. Subsequently, |
was accused of misconduct and discharged.

| believe | have been discriminated against because of my race, Black, religion, Christian, and in
retaliation for engaging in protected activity, in violation of Title VII of the Civil Rights Act of 1964, as
amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Benjamin Williams on 10-07-2019 09:27 | sussSCRIBED AND SWORN TO BEFORE ME THIS DATE
AM EDT (month, day, yearn

 

 

 
Case: 1:20-cv-01802 Document #: 1 Filed: 03/16/20 Page 6 of 6 PagelD #:6

EEOC Form 161 (11/6) U.S). UAL EMPLOYMENT OPPORTUNITY COMMS ZION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Benjamin T, Williams, Sr. From: Chicago District Office
P.O. Box 24922 . 230 S. Dearborn
Chicago, IL 60624 Suite 1866

Chicago, IL 60604

 

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1607.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Brandi Kraft,
440-2019-06761 Investigator (312) 872-9662

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

_ The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO BOUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice, or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. .

On behalf of the Commission

Vy Urnre Orn ba 1123/2020

‘ F
Enclosures(s) Julianne Bowman, (Date Mailed}

District Director
ce: Naomi Oglesby, Counsel ,
LITTLE CAESAR ENTERPRISES INC.
2211 Woodward Avenue
Detroit, Ml 48201
